UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 26, 2011 DIGITAL ALLY, INC. (Exact Name of Registrant as Specified in Charter) Nevada 001-33899 20-0064269 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8000 W. 110th Street, Suite 200, Overland Park, KS 66210 (Address of Principal Executive Offices) (Zip Code) (913) 814-7774 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On October 26, 2011, Digital Ally, Inc. issued a press release titled “Cost Reductions and Improved Efficiencies Reflected in Digital Ally’s Third Quarter Operating Results”.A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein by reference. The information contained in this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Text of press release entitled “Cost Reductions and Improved Efficiencies Reflected in Digital Ally’s Third Quarter Operating Results” dated October 26, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Digital Ally, Inc. Date: October 27, 2011 By: /s/ Stanton E. Ross Name:Stanton E. Ross Title:Chairman, President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Text of press release entitled “Cost Reductions and Improved Efficiencies Reflected in Digital Ally’s Third Quarter Operating Results” dated October 26, 2011. 4
